Case 1:20-cv-02761-AT Document 27 Filed 07/10/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
KNIGHT FIRST AMENDMENT INSTITUTE AT DOC #: —
COLUMBIA UNIVERSITY, DATE FILED: 7/10/2020
Plaintiff,

-against- 20 Civ. 2761 (AT)

CENTERS FOR DISEASE CONTROL AND ORDER

PREVENTION and U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

 

Defendants.
ANALISA TORRES, District Judge:

 

On July 6, 2020, Defendants reported that they had completed production of all records they
deemed responsive and non-exempt in response to Plaintiff's Freedom of Information Act request.
ECF No. 26. It is ORDERED that by August 7, 2020, the parties shall file a joint letter indicating
whether any disputes are outstanding, and stating whether any party intends to file any motions.

SO ORDERED.

Dated: July 10, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
